DETAILED ACTION
Allowable Subject Matter
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Billings on 5/20/2021.

The application has been amended as follows: 
Claim 14, Line 14: “.” Is amended to --; and a bearing housing disposed on an opposite side of the outlet portion of the turbine housing in the axial direction, wherein the first heat-shielding plate portion and the second heat-shielding plate portion are configured such that a first end part of the first heat-shielding plate portion and a second end part of the second heat-shielding plate portion are fixed to be interposed between the turbine housing and the bearing housing, and at least one of a first surface of the first end part or a second surface of the second end part has a recess, the first surface and the second surface facing each other.—
Claim 15: (Cancelled)
Claim 16, Line 1: “15” is amended to –14—
Claim 17: (Cancelled)
Claim 18, Line 3: “a first end part” is amended to –the first end part—
Claim 18, Line 4: “a second end part” is amended to –the second end part—
Claim 19: (Cancelled)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 14,16,18,20-23 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746